CAMPBELL, Judge,
dissenting.
I respectfully dissent.
I agree with the state’s position that the waiver constituted a continuance granted in order that appellant might participate in a community control program and, therefore, as the delay was attributable to appellant, he waived his right to a speedy trial.
The majority is correct in stating that the form signed by appellant is not a model of clarity. As they pointed out, the form is entitled “Waiver of Speedy Trial” and the body of it contains the phrase, “for the period that I am officially enrolled in the program.” However, there is another part to the form which was signed by appellant’s mother. That portion has no limiting language and reads, “As the parent/guardian of the above named child, I understand that he/she is waiving his/her right to a speedy trial and the forty-five day filing period.” There is no question that the delay was for appellant’s benefit.
Though there is not a comparable rule of juvenile procedure, Florida Rule of Criminal Procedure 3.190(g)(1) defines a motion for continuance as a postponement of a cause for any period of time. Appellant's cause was postponed while he was in the program and falls within the definition of a continuance. Under the rules of criminal procedure, the granting of a defendant’s motion for continuance waives the speedy trial period for speedy trial as set forth in the rules. Butterworth v. Fluellen, 389 So.2d 968 (Fla.1980). I would apply the same rule in regard to juveniles and, therefore, hold that appellant waived his right to a speedy trial.
Florida Rule of Juvenile Procedure 8.180(c) provides that the court may extend the speedy trial periods for juveniles on motion of either party upon entry of an order reciting the reasons. That rule has been interpreted to prohibit an extension of the speedy trial rule absent such an order and finding by the court that the interest of justice will be served by such extension. J. R. S. v. Hastings, 374 So.2d 559 (Fla. 4th DCA 1979). There was no such court order in this case. It appears to me in this case, however, that the written waiver of speedy trial setting forth the reasons is adequate. compliance with the intent of the rule.